                Case 5:11-cr-00516-XR Document 85-2 Filed 11/11/20 Page 1 of 2

                                                     D. J. Fife, MS
                                               2501 Investigation Parkway
                                                  Quantico, VA 22135
                                      Office: (703) 632-8392 Fax: (703) 632-7397
                                                     djfife@fbi.gov
PROFESSIONAL EXPERIENCE

Physical Scientist / Forensic Examiner
        May 2004 – Present        FBI Laboratory – Latent Print Operations Unit (Quantico, VA)

                                   Examine evidence for latent prints and compare those latent prints with the prints of known
                                   individuals.

                                   Have been qualified as an expert witness in the discipline of the latent prints and testified in
                                   Military Commissions, Federal and State court.

Research Associate
       Sep 2002 – Apr 2004         Oregon Health and Science University (Portland, OR)

Research Assistant II
       Nov 2001 – Aug 2002         Oregon Health and Science University (Portland, OR)

Graduate Research Assistant
       Sep 1998 – Aug 2001         University of Massachusetts, Boston (Boston, MA)

Post Baccalaureate Research Fellow
        Jun 1997 – Sep 1998      Idaho National Engineering & Environmental Laboratory (Idaho Falls, ID)


EDUCATION

University of Massachusetts, Boston
        Sep 1998 – Aug 2001       Boston, MA

                                   Master of Science Degree in Biology
                                   Concentration in Molecular Biology and Microbiology

Utah State University
        Sep 1992 – Jun 1997        Logan, UT

                                   Bachelor of Science Degree in Biology
                                   Minor in Chemistry


PROFESSIONAL TRAINING RECEIVED

Comparison of Plantar Friction Ridge Impressions,
      Feb 2020                  Salt Lake City, UT

IAI Educational Conference, International Association for Identification
       August 2019               Reno, NV

Advanced NGI Idemia
       Mar 2018                    Quantico, VA

Logical Latent Analysis
        Jun 2017                   Quantico, VA

Analysis of Distortion in Latent Prints
        Jun 2016                   Quantico, VA
               Case 5:11-cr-00516-XR Document 85-2 Filed 11/11/20 Page 2 of 2
D. J. Fife
Page 2 of 2

Exclusionology: Standards and Reducing Errors
        Mar 2015                Quantico, VA

PROFESSIONAL TRAINING RECEIVED (continued)

Reviewing and Understanding Current Research in Friction Ridge Examination
       Sep 2014               Quantico, VA

Fundamental Concepts in the Vision and Cognitive Sciences
      May 2012                  Quantico, VA

Evidentiary Law Perspective on the Scientific Foundation of Fingerprint Testimony seminar
        Apr 2012                 Quantico, VA

Hazardous Evidence Analysis Team Training, National Bioforensic Analysis Center
       Sep 2010                Frederick, Maryland

National Institute of Justice Impression and Pattern Evidence Symposium
        Aug 2010                   Clearwater, FL

Post Blast Investigator Course
        Apr 2009                 Quantico, VA

Radiological Worker Training, Savannah River National Laboratory
        Nov 2008                Aiken, SC

Evidence Response Team Basic Training for Laboratory Personnel
       Jul 2008       Woodbridge, VA

AAFS Annual Scientific Meeting, American Academy of Forensic Sciences
      Feb 2008                  Washington, DC

Forensic Digital Image Processing Training
        Jul 2006         Quantico, VA

Advanced Palm Print Comparison Techniques
       Jun 2006               Quantico, VA

Prenatal Origins of Human Variation in Friction Ridges
        Sep 2005                Quantico, VA

Basic Forensic Ridgeology
        Aug 2005                 Quantico, VA

Latent Print Physical Scientist/Forensic Examiner Training Program, Federal Bureau of Investigation
        May 2004 – Jan 2006       Quantico, VA


TESTIMONY EXPERIENCE (last four years)

United States v. MOHAMMAD et al.                                   Sept 2019
        Guantanamo Bay, Cuba

United States v. AHMAD KHAD RAHIMI                                 Oct 2017
       New York, New York
